


110 HR 3116 IH: Public Safety Interoperability Implementation

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3116
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Stupak (for
			 himself, Mr. Fossella, and
			 Mr. Engel) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To establish a permanent grant program to improve public
		  safety communications and the interoperability of emergency communications
		  equipment.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Interoperability
			 Implementation Act.
		2.Public safety
			 trust FundPart A of the
			 National Telecommunications and Information Administration Organization Act (47
			 U.S.C. 901 et seq.) is amended by adding at the end the following new
			 section:
			
				106.Public safety
				trust Fund
					(a)Establishment
						(1)Fund
				establishedThere is hereby established, as a separate Fund in
				the Digital Television Transition and Public Safety Fund (established by
				section 309(j)(8)(E) of the Communications Act of 1934 (47 U.S.C.
				309(j)(8)(E)), the Public Safety Communications Trust Fund.
						(2)DepositsThe
				Fund shall consist of—
							(A)any amounts deposited in the Digital
				Television Transition and Public Safety Fund that remain after—
								(i)the payments required to be made from the
				Digital Television Transition and Public Safety Fund pursuant to sections 3005
				through 3012 of the Digital Television Transition and Public Safety Act of
				2005; and
								(ii)the transfer to the general fund of the
				Treasury required by section 309(j)(8)(E)(iii) of the Communications Act of
				1934 (47 U.S.C. 309(j)(8)(E)(iii));
								(B)the amounts
				appropriated pursuant to subsection (f); and
							(C)50 percent of the
				proceeds of any auction conducted after the date of enactment of the
				Public Safety Interoperability Implementation
				Act pursuant to section 309(j) of the
				Communications Act of 1934 for any
				bands of frequencies other than those described in paragraph (3), except that
				such percentage may be reduced in accordance with paragraph (4).
							(3)Excepted
				frequenciesThe bands of frequencies described in this paragraph
				are the following:
							(A)the 216–220
				megahertz band, the 1432–1435 megahertz band, the 1710–1755 megahertz band, and
				the 2385–2390 megahertz band of frequencies;
							(B)any other band of
				frequencies reallocated from Federal use to non-Federal use after January 1,
				2003, that is assigned by competitive bidding pursuant to section 309(j) of the
				Communications Act of 1934 (47 U.S.C.
				309(j)), except for bands of frequencies previously identified by the National
				Telecommunications and Information Administration in the Spectrum Reallocation
				Final Report, NTIA Special Publication 95–32 (1995); and
							(C)the recovered
				analog spectrum, as such term is defined in section 309(j)(15)(C)(vi) of the
				Communications Act of 1934.
							(4)Reduction of
				percentageIf the board of directors submits to the Congress a
				statement that—
							(A)projects that the
				future needs for grants under
				subsection (c) has been reduced to the
				extent that the percentage specified in
				paragraph (2) is likely to yield a
				surplus in the Fund beyond the amounts needed to meet such needs, and
							(B)specifies a lower
				percentage that the board estimates to be sufficient to meet such needs
				(without yielding a surplus),
							paragraph
				(2) shall be applied to any auction subject to such paragraph that is conducted
				after the date of submission of such statement by substituting such lower
				percentage for 50 percent.(5)Fund
				availability
							(A)AppropriationThere
				are hereby appropriated from the Fund such sums as are authorized by the board
				to be disbursed for grants under this section.
							(B)Reversion of
				unused FundsAny grant proceeds that remain unexpended at the end
				of the grant period as determined under
				subsection (c)(3) shall revert to and
				be deposited in the Fund.
							(b)Board of
				directors
						(1)EstablishmentThe
				Fund shall be administered by the Administrator of the NTIA, in consultation
				with a board of directors comprised of 5 members, appointed by the Secretary,
				with experience in one or more of the following fields: grant and investment
				management; communications equipment and software applications; and public
				safety and emergency response. The board shall consult with, or include a
				member or members from, the Department of Homeland Security.
						(2)FunctionsThe
				board shall—
							(A)establish the
				reasonable and prudent criteria for the selection of the grant recipients under
				this section;
							(B)determine the
				amount of the grants awarded; and
							(C)review the use of
				funds made by such grant recipients.
							(3)Compensation
				prohibited; expenses providedThe members of the board shall
				serve without compensation, but may, from appropriated funds available for the
				administrative expenses of the NTIA, receive travel expenses, including per
				diem in lieu of subsistence, in accordance with applicable provisions under
				subchapter I of chapter 57 of title 5, United States Code.
						(c)Purpose and
				activities of the trust
						(1)Grant
				purposesIn order to achieve the objectives and carry out the
				purposes of this part, the Administrator is authorized to make grants, from
				amounts deposited pursuant to subsection (a)(2) and from the interest or other
				income on the Fund, to implement interoperability and modernization (including
				equipment upgrades) for the communications needs of public safety, fire,
				emergency, law enforcement, and crisis management by State and local government
				agencies and instrumentalities and nonprofit organizations.
						(2)Grant preference
				for broader scope of interoperabilityIn making grants from the
				Fund, the Administrator shall give preference to eligible entities that are
				proposing inter-agency or regional and multi-jurisdictional
				interoperability.
						(3)Grant
				availabilityGrants from the Fund shall be made available on a
				single or multi-year basis to facilitate long term planning and
				training.
						(d)Eligible
				entitiesThe following organizations and entities are eligible to
				apply for funds under this section:
						(1)an agency or
				instrumentality of a State or local government of the United States (including
				an agency or instrumentality of a territory or possession of the United
				States); and
						(2)a nonprofit agency
				or organization that is exempt from taxes under section 501(c)(3) of the
				Internal Revenue Code of 1986 and that performs a public safety function, as
				determined by the Administrator.
						(e)Permissible uses
				of FundsAmounts made available by grant from the Fund may be
				used by eligible entities for equipment, training, planning, and research for
				the purposes of upgrading communications and the interoperability of
				communications used in public safety, fire, emergency, law enforcement, and
				crisis management.
					(f)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Fund $500,000,000 for fiscal year 2008 and each of the 2 succeeding fiscal
				years.
					(g)Reports
						(1)By grant
				recipientsEach grant recipient shall submit to the Administrator
				and the board a report on the use of the funds provided by the grant, and on
				the progress made with respect to the improvement of the grant recipient’s
				communications capabilities.
						(2)By
				AdministratorThe Administrator shall annually submit to the
				Congress a report on the operations of the Fund and the grants made by the
				Funds. Such report shall include—
							(A)an identification
				of the grants made, the recipients thereof, and the planned uses of the amounts
				made available;
							(B)a financial report
				on the operations and condition of the Fund; and
							(C)a description of
				the results of the use of funds provided by grants under this section,
				including the status of interoperability implementation by the grant
				recipients.
							(h)RegulationsThe
				Administrator may prescribe such regulations as may be necessary and
				appropriate to carry out this section.
					(i)DefinitionsAs
				used in this section—
						(1)the term the
				Fund means the Public Safety Communications Trust Fund established
				pursuant to subsection (a); and
						(2)the term the
				board means the board of directors established pursuant to subsection
				(b).
						.
		
